 PROB 12C                                                                             Report Date: March 13, 2020
(6/16)

                                       United States District Court                                   FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                             Mar 13, 2020
                                        Eastern District of Washington                           SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Kristina Dawn Russette                   Case Number: 0980 1:16CR02006-EFS-11
 Address of Offender:                                             Spokane Valley, Washington 99216
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: June 15, 2017
 Original Offense:        Conspiracy to Distribute Methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii)
                          and 846
 Original Sentence:       Prison - 30 Months;               Type of Supervision: Supervised Release
                          TSR - 36 Months
 Asst. U.S. Attorney:     Benjamin David Seal               Date Supervision Commenced: July 19, 2018
 Defense Attorney:        Federal Public Defender           Date Supervision Expires: July 18, 2021


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 02/28/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition # 3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as determined by the Court.

                        Supporting Evidence: Ms. Russette is alleged to have violated mandatory condition number
                        3 by ingesting both morphine and codeine on or about March 2, 2020, based on urinalysis
                        testing.

                        On July 19, 2018, Ms. Kristina Russette signed her conditions relative to case number
                        1:16CR02006-EFS-11, indicating she understood all conditions as ordered by the Court.
                        Specifically, Ms. Russette was made aware by her U.S. Probation officer that she was
                        required to refrain from using any illicit substances.

                        Specifically, on March 2, 2020, Ms. Russette reported to the U.S. Probation Office in
                        Spokane, Washington, to participate in urinalysis testing, as directed. Ms. Russette
                        subsequently submitted a urine sample that reflected as presumptive positive for morphine.
                        Ms. Russette denied ingesting any illicit substance or prescription medication that would be
Prob12C
Re: Russette, Kristina Dawn
March 13, 2020
Page 2

                       consistent with the results as outlined herein, and the sample was forwarded to the contract
                       laboratory for verification. On March 7, 2020, the results were received relative to the
                       sample submitted by Ms. Russette on March 2, 2020, in which the results confirmed the
                       sample as being positive for both morphine and codeine. On March 10 and 11, 2020,
                       attempts to contact Ms. Russette went without response.

                       On March 12, 2020, the undersigned officer was able to make telephonic contact with the
                       client in her hotel room, who reported recent problems with her cell phone, and who later
                       in person reported on the day in question. Ms. Russette continues to deny any intentional use
                       of either morphine or codeine, or any substance that would yield such results, and remains
                       resolute in her denial of this offense. Ms. Russette was able to submit to urinalysis testing
                       on the day in question that was in fact negative for all tested substances.


The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      March 13, 2020
                                                                              s/ Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other
                                                                              Signature of Judicial Officer
                                                                                March 13, 2020

                                                                              Date
